 Case 3:20-cv-01094-GCS Document 1-5 Filed 10/15/20 Page 1 of 2 Page ID #23
                                                                         Electronically Filed
                                                                                              Kahalah A. Clay
                                                                                                  Circuit Clerk
                                                                                                  Elysia Agne
                                                                                                   20AR0150
                                                                                              St. Clair County
            IN THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT                          5/1/2020 3:12 PM
                           ST. CLAIR COUNTY, ILLINOIS                                                 9181783




CURTIS HOWARD,                          )
                                        )
               Plaintiff,               )
                                        )                 20AR0150
                                        )
Vs                                      )
                                        )
                                        )
WAL-MART STORES, INC.,                  )
                                        )
               Defendant.               )

                                            COMPLAINT

       NOW COMES Plaintiff, Curtis Howard, by and through his attorneys, Hipskind &

McAninch, LLC, and for his Complaint against Defendant, Wal-Mart Stores, Inc., states as

follows:

       1.      On or before December 23, 2019, Defendant, Wal-Mart Stores, Inc.

(hereafter “Wal-Mart”), owned, operated, managed, maintained, and controlled an establishment

known as Wal-Mart Supercenter located at 1530 US-50, in O'Fallon, Illinois.

       2.      On December 23, 2019, Plaintiff, Curtis Howard, was on the premises as a

customer and patron of Wal-Mart, when he slipped on water that was on the floor, causing him

to fall backwards to the floor.

       3.      At the time and place alleged above, Wal-Mart had a duty to use

reasonable care in the ownership, operation, management, maintenance, and control of the

subject premise.

       4.      On December 23, 2019, Wal-Mart in violation of such duty, committed one or

more of the following negligent acts:
 Case 3:20-cv-01094-GCS Document 1-5 Filed 10/15/20 Page 2 of 2 Page ID #24




            a.    Failed to inspect the premises to ascertain the presence of a foreign substance on
                 the floor;

            b. Caused or allowed a foreign substance to be present on the floor presenting an
               unreasonably dangerous condition, when it knew or should have known of the
               presence of such foreign substance;

            c. Failed to timely and properly maintain the subject area so as to provide a safe
               walking surface for its customers;

            d. Failed to provide any type of warning for its customers concerning the unsafe
               condition of the subject area, when it knew, or in the exercise of ordinary care
               should have known, that a warning was necessary for the safety of its customers,
               including Plaintiff; and/or

            e. Was otherwise careless and/or negligent in the ownership, operation,
               maintenance, and management of the subject establishment.

       5.        As a proximate result of one or more of the foregoing negligent acts or omissions

of Wal-Mart, Plaintiff was caused to fall and suffer significant injuries and resulting damaged.

       WHEREFORE Plaintiff, Curtis Howard, requests that the Court enter judgement in his

favor against Defendant, Wal-Mart, Inc., in an amount not to exceed $50,000.00 and for any

other relief that is just under the circumstances.



                                                       Respectfully Submitted,

                                                       HIPSKIND & MCANINCH, LLC

                                               By:     /s/ John Hipskind________________
                                                       John T. Hipskind, #6296743
                                                       Brady M. McAninch, #6306542
                                                       5111 West Main Street
                                                       Belleville, Illinois 62220
                                                       Phone: 618-641-9189
                                                       Fax: 618-551-2642
                                                       Attorneys for Plaintiff
